

116 HRES 609 IH: Expressing support to designate the week of September 22 through September 28, 2019, Rail Safety Week in the United States, and to support the goals and ideals of Rail Safety Week to reduce rail-related accidents, fatalities, and injuries.
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 609IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Ms. Wilson of Florida (for herself, Mr. Blumenauer, Ms. Brownley of California, Mr. DeFazio, Mrs. Dingell, Mr. Kind, Ms. Norton, Mr. Larsen of Washington, Mr. Lipinski, Mr. Payne, and Mr. Hastings) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing support to designate the week of September 22 through September 28, 2019, Rail Safety Week in the United States, and to support the goals and ideals of Rail Safety Week to reduce rail-related accidents, fatalities, and injuries. 
Whereas the first Rail Safety Week was held from September 24 through September 30, 2017, by the national education safety nonprofit Operation Lifesaver, the Department of Transportation, and other organizations; Whereas Rail Safety Week was launched to raise awareness about the need for increased education on how to be safe around highway-rail grade crossings and railroad tracks, and to highlight efforts to further reduce collisions, injuries, and fatalities; 
Whereas the number of public crossings has decreased by 8 percent, while the number of gates has increased by 26 percent since 2005; Whereas, in 2018, 51 percent of all grade crossing collisions and 64 percent of all fatal grade crossing collisions occurred at gated crossings; 
Whereas while grade crossing injuries are 13 percent higher, grade crossing fatalities are 6 percent higher, and grade crossing collisions are 15 percent higher since 2009; Whereas preliminary Federal statistics show that more than 2,216 highway-grade crossing crashes occurred across the United States in 2018, resulting in 263 persons killed and another 840 injured; 
Whereas trespassing incidents on railroad property resulted in 541 persons killed and another 481 injured in 2018; Whereas highway-grade crossing crashes are more severe than highway collisions and are more likely to result in death and injury; 
Whereas many collisions between trains and motor vehicles or pedestrians could have been prevented by increased education, engineering, and enforcement; Whereas Operation Lifesaver, the foremost public information and education program on rail safety, administers a public education program about grade-crossing safety and trespassing prevention; 
Whereas during Rail Safety Week, from September 22 through 28, and throughout the year, everyone is encouraged to take added caution as motorists or pedestrians approach tracks or trains; Whereas the United States and Canada will observe Rail Safety Week concurrently; and 
Whereas this important observance should lead to greater safety awareness and a reduction in highway-rail grade crossing crashes and pedestrian and railroad incidents: Now, therefore, be it That the House of Representatives— 
(1)supports the designation of Rail Safety Week; (2)expresses strong support for the goals and ideals of Rail Safety Week and efforts to reduce rail-related accidents, fatalities, and injuries; and 
(3)encourages the people of the United States to participate in Rail Safety Week events and activities and to educate themselves and others on how to be safe around railroad tracks. 